           Case 1:20-cr-00135-JMF Document 233 Filed 10/02/20 Page 1 of 2




                                                                    DIRECT DIAL   929.294.2540
                                                                    DIRECT EMAIL jdabbs@kaplanhecker.com



                                                                                                 October 2, 2020

BY ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

        RE:      United States v. Arguedas et al. (Denise Bullock), 20 Cr. 135 (JMF)
        Dear Judge Furman:

       We write respectfully to seek a single modification of the conditions of defendant Denise
Bullock’s pretrial release. Ms. Bullock requests that she be permitted to relocate her home
incarceration from her current location on Staten Island to the home of her paternal aunt in East
Flatbush, Brooklyn. The government does not oppose this request. Pretrial Services has Ms.
Bullock’s paternal aunt’s name and contact information for supervision purposes in the event
Your Honor grants this request. 1

        On September 15, 2020, Your Honor granted Ms. Bullock’s motion for conditional
pretrial release and approved her proposed condition of home incarceration at the residence of a
maternal aunt on Staten Island. (See ECF 224.) Ms. Bullock has served the first several weeks
of her pretrial home incarceration without incident. But conditions at this residence have proven
to be inconvenient for an extended period of pretrial home incarceration, including because of
noise and shared quarters that frustrate Ms. Bullock’s ability to meaningfully communicate with
her counsel about her defense.

        Counsel have worked with Ms. Bullock’s extended family to identify a suitable
alternative location. Ms. Bullock’s paternal aunt, a healthcare worker and temporary Census
employee, is close with Ms. Bullock and is eager to provide a safe location for a productive
period of conditional pretrial release. Counsel has spoken extensively with Ms. Bullock’s
paternal aunt about the circumstances of this case and the full implications of Ms. Bullock’s

1
  We have omitted Ms. Bullock’s paternal aunt’s name and address from this filing to protect her privacy, but have
made that information available to the government and to Pretrial Services. We will, of course, provide this
information to the Court if useful or necessary.
         Case 1:20-cr-00135-JMF Document 233 Filed 10/02/20 Page 2 of 2




conditions of pretrial release. Her paternal aunt understands the significance of offering to host
Ms. Bullock’s home incarceration, and confirmed her willingness to do so via an email to
counsel on September 30, 2020.

        Relocation to her paternal aunt’s East Flatbush residence would also put Ms. Bullock
closer to the Court for appearances, closer to her three New York City-resident children, and
closer to her lawyers’ office for pretrial preparation. We respectfully ask that the Court grant
this request.

       Thank you for your consideration of this matter.
                                                      Respectfully submitted,

Application GRANTED. The Clerk of Court
is directed to terminate Doc. #232. SO
ORDERED.                                              Jenna M. Dabbs
                                                      Justin Horton
                                                      Brandon C. Thompson
                                                      KAPLAN HECKER & FINK LLP
                                                      350 Fifth Avenue, Suite 7110
                                                      New York, New York 10118
                                                      Telephone: (212) 763-0883
               October 2, 2020                        Facsimile: (212) 564-0883
                                                      jdabbs@kaplanhecker.com
                                                      jhorton@kaplanhecker.com
                                                      bthompson@kaplanhecker.com

                                                      Counsel for Denise Bullock

cc:    AUSAs Danielle Sassoon, Andrew Chan, and Brandon Harper (via ECF)
       PSO Bernisa Mejia (via email)




                                                 2
